   4:19-cr-03068-JMG-CRZ Doc # 27 Filed: 06/29/20 Page 1 of 2 - Page ID # 40



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            4:19CR3068

     vs.
                                                           ORDER
JUDY K. CONLEY,

                  Defendant.



      On January 21, 2020, the court was notified that Defendant intended to
enter a plea of guilty. The plea hearing was set for March 12, 2020, and on
Defendant’s motion stating additional time was needed for investigation and plea
negotiations, was continued to March 25, 2020 and again to April 29, 2020.

      On March 18, 2020 due to the retirement of defendant’s attorney, new
counsel was appointed. On April 14, 2020 defendant’s newly appointed counsel
moved for a continuance stating she needed additional time to review discovery
and confer with Defendant. Defendant now moves for an additional continuance
of Defendant’s plea hearing. (Filing No. 26).

      Based on the record before the court,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 26), is granted.

      2)    Defendant’s change of plea hearing will be held before the
            undersigned magistrate judge in Courtroom 2, Robert V. Denney
            Federal Building, 100 Centennial Mall North, Lincoln, Nebraska on
            July 30, 2020 at 10:00 a.m. If the plea hearing cannot be held on
            July 30, 2020 because the parties are still engaged in negotiations,
            the time set aside for the plea hearing will be used, instead, to set
            this case for trial. The defendant, defense counsel, and counsel for
            the government shall appear at the hearing.

      3)    For the reasons stated by counsel in Defendant’s motion, the Court
            finds that the ends of justice served by continuing Defendant's plea
            hearing outweigh the best interest of Defendant and the public in a
4:19-cr-03068-JMG-CRZ Doc # 27 Filed: 06/29/20 Page 2 of 2 - Page ID # 41



         speedy trial. Accordingly, the time between today's date and the
         district court judge's acceptance or rejection of the anticipated plea
         of guilty shall be excluded for speedy trial calculation purposes. 18
         U.S.C. § 3161(h)(7). Failing to timely object to this order as provided
         under this court’s local rules will be deemed a waiver of any right to
         later claim the time should not have been excluded under the
         Speedy Trial Act.

   June 29, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
